Case 1:19-cv-01075-CFC-SRF Document 31 Filed 08/27/20 Page 1 of 2 PageID #: 309




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

 UNILOC 2017 LLC,                       )
                                        )
              Plaintiff,                )
                                        )
       v.                               )    Civ. No. 19-1075-CFC/SRF
                                        )
 ZEN PAYROLL, INC.,                     )
                                        )
              Defendant.                )

                                      ORDER

       Pending before me are Plaintiff’s objections (D.I. 28) to the Magistrate

 Judge’s Report and Recommendation issued on July 23, 2020 (D.I. 27). The

 Magistrate Judge recommended in her Report and Recommendation that I grant

 without prejudice Defendant’s motion to dismiss certain infringement claims

 alleged in the Amended Complaint (D.I. 16). D.I. 27 at 13. I have reviewed the

 Report and Recommendation, the objections, and Defendant’s response (D.I. 29).

       On August 24, 2020, Plaintiff informed me by letter that it would be seeking

 leave to file in two days a Second Amended Complaint that “addresses all concerns

 raised by Defendant in their Motion to Dismiss.” D.I. 30 at 1. Consistent with

 the Magistrate Judge’s recommendation, I will grant Plaintiff the leave it seeks.

       WHEREFORE, in Wilmington on this 27th day of August in 2020, IT IS

 HEREBY ORDERED that:
Case 1:19-cv-01075-CFC-SRF Document 31 Filed 08/27/20 Page 2 of 2 PageID #: 310




       1. Plaintiff’s Objections to the Magistrate Judge’s Report and

          Recommendation (D.I. 28) are OVERRULED as MOOT;

       2. The disposition recommended in the Report and Recommendation (D.I.

          27) is ADOPTED;

       3. Defendant’s motion to dismiss (D.I. 16) is GRANTED;

       4. The Amended Complaint (D.I. 14) is DISMISSED WITHOUT

          PREJUDICE; and

       5. Plaintiffs shall have until September 11, 2020 to file a Second Amended

          Complaint.



                                         _______________/s/_________________
                                                 Colm F. Connolly
                                           UNITED STATES DISTRICT JUDGE




                                         2
